Citation Nr: 9935021	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  96-488 64A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of abscess 
of the left foot, consisting of a left heel scar, currently 
rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from January 1968 to August 
1969.  This appeal arises from a September 1996 rating 
decision, which denied a rating in excess of 10 percent for a 
service-connected left heel scar as a residual of abscess of 
the left foot.  The veteran was accorded a hearing at the RO 
in February 1997, and a transcript of the hearing is included 
in the record.  


REMAND

The veteran contends, in effect, that his disorder of the 
left foot is more disabling than currently evaluated.  The 
United States Court of Veterans Appeals (Court) has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well-grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Where, as 
here, a claim is well-grounded, VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999).  

In this case, the veteran testified at an RO hearing in 
February 1997 that he planned to obtain medical treatment for 
his service-connected left foot disorder from a private 
physician identified as Dr. Bruskoff.  The record does not 
indicate whether the veteran was subsequently treated by Dr. 
Bruskoff.  

Records of VA medical treatment of the veteran, dating from 
November 1997 to April 1998, include a November 1997 medical 
progress note with an examiner's assessment of a question of 
plantar fasciitis.  The note did not include an opinion as to 
whether there is a causal relationship between any current 
plantar fasciitis and the service-connected left foot 
pathology.  

On VA medical examination in March 1998, the veteran 
indicated that x-ray evaluation of his left foot by a private 
podiatrist revealed bone spurs bilaterally.  A VA Form 1-646, 
submitted by the veteran's representative in June 1999, 
stated that the veteran had been evaluated by a private 
physician, who told him that he had multiple spurs of the 
left foot.  However, the representative added that the 
veteran was unable to obtain records of treatment by the 
private physician identified by the veteran.  No explanation 
of inability to obtain records of pertinent medical treatment 
of the veteran by the private physician whom he identified 
appears in the claims folder.  

In an August 1999 statement, the veteran's representative 
indicated that the veteran had had outpatient treatment for 
his left foot in July 1999, and he had been admitted to 
Misercordia Hospital in July 1999 for treatment of a left 
foot infection.  The claims folder contains a form of 
consent, executed by the veteran in August 1999, and 
authorizing release of medical records from Misercordia 
Hospital and the Nelson Medical Group.  However, no records 
from Misercordia Hospital or the Nelson Medical Group have 
been associated with the claims folder.  

In a November 1999 statement, the veteran's representative 
contended that the case should be remanded to obtain 
pertinent records of medical treatment of the veteran.  The 
Board agrees.  Records of VA and private medical treatment of 
the veteran's left foot should be obtained for association 
with the claims folder, and the veteran should be accorded a 
VA medical examination to evaluate the current severity of 
his service-connected left heel scar as a residual of abscess 
of the left foot.  

Accordingly, the claim is REMANDED to the RO for the 
following:  

1.  The veteran should be contacted and 
requested to furnish the full names and 
addresses of all health care providers 
who have treated disorders of his left 
foot, including records from Dr. 
Bruskoff, Misercordia Hospital and the 
Nelson Medical Group, as well as records 
of pertinent VA medical treatment.  Where 
necessary, the veteran should be 
requested to sign and submit the 
appropriate forms giving his consent for 
the release to VA of all records of any 
such treatment listed by the veteran.  
All records obtained must be associated 
with the claims folder.  If records are 
unavailable from a specific source, the 
claims folder should reflect the RO's 
efforts to obtain the records.  

2.  After the above referenced 
development is completed, the veteran 
should be accorded a VA podiatric 
examination to determine the current 
severity of the residuals of abscess of 
the left foot, including the left heel 
scar.  All clinical findings should be 
reported in detail.  The examiner must 
review the claims folder and a copy of 
this remand in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  The examiner should 
furnish opinions in response to the 
following questions: (a) Are there 
residuals of abscess of the left foot 
manifest, other than the left heel scar, 
and, if so, what do such residuals 
consist of?  (b) Do the service-connected 
residuals of left foot abscess, including 
the left heel scar, result in impairment 
of function of the foot, and, if so, is 
such impairment less than moderate, 
moderate, moderately severe, or severe in 
degree?  The focus here is to explore 
entitlement to a higher rating or a 
separate compensable rating under 
Diagnostic Code 5284.  

3.  Following completion of the foregoing 
development, the RO should review the 
claim to determine whether it may be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



